DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 3/24/21. Claim 1 has been amended. Claims 13 - 20 are withdrawn due to a restriction requirement. Claims 1 – 20 are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 3/24/21.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Schuchardt on 4/2/21.

The application has been amended as follows: 
In claim 13, line 3, change “an oil:”  to  - -  an oil selected from the group consisting of hydrocarbons, terpenes, and C6-C30 fatty alkyl esters;  - - 

In claim 13, line 6, change “oil is less than or equal to 12 wt.% based”   to    - -  oil is within the range of 1 to 12 wt.% based   - - 

In claim 13, line 8, change “tension at 25oC less than”  to  - -  tension at 25oC of less than  - - 

In claim 13, last line, change “nm.”   to  - - nm; wherein the aqueous brine comprises naturally occurring formation brine, process water, seawater, or a combination thereof.  - - 

In claim 20, line 3, change “an oil:”  to  - -  an oil selected from the group consisting of hydrocarbons, terpenes, and C6-C30 fatty alkyl esters;  - - 

In claim 20, line 6, change “oil is less than or equal to 12 wt.% based”   to  
 - -  oil is within the range of 1 to 12 wt.% based   - - 

In claim 20, line 8, change “with a formation brine, process water, or both to give”   to  - -  with a naturally occurring formation brine, process water, seawater, or a combination thereof to give    - - 

In claim 20, line 9, change “tension at 25oC less than”  to  - -  tension at 25oC of less than  - - 

REASONS FOR ALLOWANCE
Claims 1 – 20  are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of ALI et al (US 2011/0021386) and of WELSH et al (US 2016/0024890).

ALI discloses a microemulsion comprising refined vegetable oil, such as canola oil (i.e. a triglyceride), fatty acid ethoxylate, dicocodimethylquaternary (specifically, Tomadry N-4) and a solvent which includes a salt such as NaCl, KCl or CaCl2.
ALI fails to teach that the composition is a flowback aid mixture; fails to teach that the oil is selected from the group consisting of hydrocarbons, terpenes, and C6-C30 fatty alkyl esters; fails to teach that the quaternary is ethoxylated; fails to teach that the aqueous fluid comprises naturally occurring formation brine, process water, seawater, or a combination thereof; and is silent regarding a surface tension value and the Z-average particle size.

WELSH discloses an emulsion composition comprising terpene, brine, and an ethoxylated quaternary ammonium compound combined with EO/PO block copolymer, and wherein the particle size of the emulsion ranges from 1 to 1,000 nm.
WELSH fails to teach that the composition is a flowback aid mixture; fails to teach a microemulsion; fails to teach a fatty alcohol ethoxylate; fails to teach a Z-average particle size of 10 nm; and is silent regarding a surface tension.

The closest prior art of record fails to teach or render obvious the claimed composition comprising an oil-in-water microemulsion produced by combining an aqueous brine with a flowback aid mixture which comprises: (a) an oil selected from the group consisting of hydrocarbons, terpenes, and C6-C30 fatty alkyl esters; (b) a fatty alcohol ethoxylate; and (c) a quaternized fatty amine ethoxylate; wherein the aqueous brine comprises naturally occurring formation brine, process water, seawater, or a combination thereof; wherein the amount of oil is within the range of 1 to 12 wt.% based on the amount of flowback aid mixture, and the microemulsion has a surface tension at 250C of less than 30 mN/m and a Z-average particle size as determined by dynamic light scattering at 250C of less than or equal to 10 nm.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765